440 F.2d 409
ALLIED MORTGAGE AND DEVELOPMENT COMPANY, Inc., Plaintiff-Appellee,v.LEE ACCEPTANCE CORPORATION, a corporation, and InternationalAcceptance Corporation, etc., et al., Defendants,MIDLAND-GUARDIAN OF PENSACOLA, INC., acorporation, Third-Party,Defendant-Appellant.
No. 29740.
United States Court of Appeals, Fifth Circuit.
April 15, 1971.

Bert S. Nettles, Mobile, Ala., William McD. Kite, Cincinnati, Ohio, for Midland-Guardian of Pensacola.
Jack C. Gallalee, Herbert P. Feibelman, Jr., Ralph Holberg, III, Caffey, Gallalee & Edington, Mobile, Ala., for Allied Mortgage and Development Co.
Before JOHN R. BROWN, Chief Judge, and WISDOM and RONEY, Circuit judges.
PER CURIAM:


1
In this diversity action for breach of an agreement, we have carefully considered the points made on appeal.  The District Court was faced with a difficult problem and it appears that its findings are not clearly erroneous and that its Order, Findings of Fact, Conclusions of Fact and Law adequately resolved the contentions of the parties.  Allied Mortgage and Development Company, Inc. v. Lee Acceptance Corporation et al., 324 F.Supp. 1073 (S.D.Ala.1971).


2
Affirmed.